Citation Nr: 1620946	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the VA RO in Roanoke, Virginia.

This claim was previously before the Board in November 2015 when it was remanded for additional development.  It has returned to the Board for adjudication.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

While the Board regrets the further delay, a remand is required prior to adjudicating the Veteran's claim.

In November 2015, the Board reopened the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depression, and remanded his claim on the merits.  On remand, the RO was instructed to ensure the Veteran was afforded a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder.

At a January 2016 VA examination, the Veteran reported he had not worked in approximately 15 years and that he received Social Security Administration (SSA) disability benefits for his "mental problems."  There have been no attempts to obtain these records and a remand is required to request these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

At his April 2010 Decision Review Officer hearing at the RO, the Veteran asserted that in 1971 or 1972 while he was stationed at Vogelweh Kaserne, located near Kaiserslautern, Germany, he was sent to a mental hospital for approximately one to two weeks.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center for storage and are kept separately from a Veteran's service treatment records.  As such, on remand these records must be requested.

Additionally, the Veteran's claims file contains a May 1976 discharge letter from the Army Reserve, yet none of the Veteran's other service medical or service personnel records from his reserve service are associated with the evidence of record.  On remand, all relevant records repositories must be contacted to attempt to obtain these records.

Moreover, it does not appear that all the Veteran's VA treatment records are associated with the electronic evidence of record, and it is unclear if those that are associated with the record were submitted by the Veteran himself.  In his original December 2001 claim for service connection for depression, the Veteran stated he had received all his medical and mental health care treatment from VA facilities since January 2001.  The record reflects he has sought treatment at the Salem VA Medical Center (VAMC), the Asheville VAMC, and the Winston-Salem VAMC.  On remand, all of the Veteran's VA treatment records from the identified VAMCs and any other VAMCs must be obtained and associated with the electronic evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, upon receipt of any of the above-identified outstanding records, a new VA medical opinion must be obtained.  This medical opinion must first address the etiology of any psychiatric disorder diagnosed during the pendency of the Veteran's claim, which spans from April 2009 to the present.

Notably, at the January 2016 VA examination, in addition to diagnosing depression, the examiner diagnosed an unspecified personality disorder, finding the Veteran exhibited paranoid, antisocial, and borderline personality features.  VA regulations provide that personality disorders are considered "defects," not "diseases or injuries," within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected either directly or on the basis of aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-1990 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a personality disorder is not the type of disease or injury related defect to which the presumption of soundness can apply); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects).

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-1990 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's diagnosed depression, or any other diagnosed psychiatric disorder, may provide a basis for service connection if the evidence demonstrates a psychiatric disorder was superimposed upon his diagnosed personality disorder.

Based on the foregoing, in addition to a medical opinion on direct service connection for a psychiatric disorder, an opinion must be obtained regarding whether any diagnosed psychiatric disorder was superimposed on the Veteran's preexisting undetermined personality disorder.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.  Specifically, as discussed above, the RO or AMC must contact all appropriate records repositories to attempt to obtain:

* Social Security Administration records;

* Army Reserve service medical records and service personnel records;

* Clinical records dated approximately 1971 or 1972 from in-service mental health hospitalization while the Veteran was stationed at Vogelweh Kaserne, which is located near the town of Kaiserslautern, Germany; and

* Any available VA treatment records, not already associated with VBMS or Virtual VA, to include those from the Salem VAMC, Asheville VAMC, Winston-Salem VAMC, and any other appropriate VAMCs.

If the RO or AMC is unable to obtain any of the above-referenced records and it is reasonably certain they do not exist or that further attempts to obtain the records would be futile, the RO or AMC must prepare a Formal Finding of Unavailability Memorandum and associate it with the evidence of record.  The Veteran and his representative must also be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

2.  If any of the above-identified records are received, the RO or AMC must obtain supplemental VA medical opinions from the January 2016 VA examiner which considers the newly received records.  If the January 2016 VA examiner is unavailable, a qualified mental health professional must provide the requested opinions.  Another examination of the Veteran should only be performed if deemed necessary by the medical professional designated to provide the required opinions.  For the purposes of providing the opinions, the mental health professional must assume the Veteran is a credible historian.

Following a review of all the evidence of record, to include any newly received records pursuant to this remand, and with consideration of the Veteran's lay statements, a VA mental health professional must state:

* Whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder diagnosed during the appeal period (from April 2009 to the present), to include depression, manifested in or is etiologically related to the Veteran's active duty service.

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to a superimposed mental disorder resulting in additional disability.

In providing these opinions, a complete and thorough rationale for all conclusions rendered must be provided.

If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.  

3.  The RO or AMC must review the requested opinions to ensure that they comply with the directives of this remand.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

